Citation Nr: 1014107	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for 5 years, 9 months, and 
23 days to include service in the United States Army from 
January 1971 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in March 2010 to present 
testimony on the issue on appeal.  He submitted additional 
evidence at that time, with a waiver of RO consideration of 
that evidence.  The hearing transcript has been associated 
with the claims file.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with hypertension until 
many years after his discharge from service.  

2.  The competent medical evidence of record does not show 
that the Veteran's hypertension is proximately due to, or 
aggravated by, a service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in the Veteran's 
active duty service, nor may it be so presumed; and it is not 
proximately due to, or the result of, the Veteran's service-
connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in June 2005 and August 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
of service connection for hypertension, to include 
descriptions of the information and evidence that VA would 
seek to provide and that which the Veteran was expected to 
provide in support of his claim. 

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence dated in August 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the October 2009 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, including those associated with 
the Veteran's successful claim for benefits from the Social 
Security Administration.  The Veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim. 
Although the Veteran argues that a new medical examination is 
needed in this case because the prior opinion was obtained in 
November 2007, the mere passage of time, without more, does 
not render a medical examination inadequate.  See Statement 
of Accredited Representative in Appealed Case, VA Form 646, 
November 2009; see also Palczewski v. Nicholson, 21 Vet. App. 
174, 180-82 (2007) (affirming adequacy of medical examination 
where over four years elapsed between the date of examination 
and the date of the Board's decision).  In claims involving 
an increased rating, where a disability is claimed to have 
worsened since the time of a prior examination, a new 
examination may be needed to determine the current severity 
of the disability in question so that the Board's decision 
may be a fully informed one.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  

However, that is not the case here, as the issue at hand is 
one of service connection and the primary question is whether 
one disability is proximately due to, or aggravated by 
another disability.  Medical causation or etiology is not the 
same type of determination, such as current severity, where 
the passage of time is likely to be a more significant factor 
in the outcome of the assessment.  In all, the September 2007 
medical examination and November 2007 independent medical 
opinion of record are considered adequate for the purposes of 
a service connection determination as they are based on 
consideration of the appellant's prior medical history in 
conjunction with his recent subjective and objective 
symptomatology, and the opining physician provided a detailed 
report that included the medical basis for his decision.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Thus 
remand for an additional examination and medical opinion is 
not required as the duty to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for hypertension that he 
contends is a result of his service-connected diabetes 
mellitus.  However, the Board is required to consider all 
relevant theories of entitlement whether raised by the 
Veteran or by the evidence of record.  See Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008).  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, cardiovascular-renal disease which 
includes hypertension) manifested itself to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In the present case, however, there is no evidence, nor does 
the Veteran assert, that he experienced an onset of 
hypertension during service or within the applicable 
presumptive period thereafter.  Instead in testimony before 
the undersigned in March 2010, the Veteran admitted that his 
hypertension began approximately ten years prior (i.e. around 
2000) which is over two decades after the conclusion of his 
military service.  There is no suggestion that the Veteran's 
hypertension began before this time.  Based on the foregoing, 
service connection is not warranted on a direct or 
presumptive basis.  38 C.F.R. §§ 3.303, 3.310.  

Instead, secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

In this case, the Veteran is diagnosed with hypertension 
treated with lisinopril.  He had normal blood pressure 
readings upon examination in September 2007, but in the 
context of the examination report his normal blood pressure 
appears to be due to the pharmaceutical treatment of his 
hypertension.  The Board finds sufficient evidence to show 
that a current diagnosis of hypertension exists.  See, e.g., 
VA examination, September 2007.  

With regard to the requested opinion as to whether the 
Veteran's hypertension is secondary to his diabetes, an 
independent medical opinion was requested from a non-VA 
physician.  The opining physician carefully reviewed and 
summarized relevant medical records noting a history of 
hypertension treated by lisinopril, including blood pressure 
readings on various occasions since December 1983.  The 
report concurs with a diagnosis of hypertension, but found 
that there does not appear to be any relationship between the 
Veteran's diabetes mellitus and his hypertension.  
Independent medical opinion report, November 2007.  The 
examiner further stated that the Veteran's medical records 
reflect that his hypertension appears to be essential in 
nature, and that diabetes mellitus typically does not cause 
hypertension, but may change the course of the condition.  
The opining physician further stated that the Veteran's 
hypertension does not appear to have been aggravated by his 
diabetes mellitus, based upon consideration of blood pressure 
readings obtained at a prior August 2004 examination.  Id.  

This medical opinion is found to be credible because it is 
based on a thorough review of the available treatment records 
and the physician offered a reasonable medical basis for his 
conclusions.  Absent credible evidence to the contrary, the 
Board is not in a position to further question the results of 
this medical determination.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Also of note, contrary to the Veteran's 
testimony before the undersigned that opinions from several 
private doctors had been submitted to VA showing that 
hypertension is related to his diabetes, the Board finds no 
such private opinion of record.  The Veteran's private 
physicians have diagnosed both hypertension and diabetes but 
do not appear to have opined with respect to a medical 
relationship between the two conditions in this Veteran's 
case.  

The Veteran has also submitted copies of two Board decisions 
in prior unrelated cases which granted service connection for 
hypertension secondary to diabetes, as well as copies of 
general Internet research that found a possible linkage 
between high blood pressure and diabetes in certain cases.  
However, generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish a nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Specifically, the 
general treatise evidence submitted by the Veteran, standing 
alone, does not discuss generic relationships "with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical 
opinion."   Wallin v. West, 11 Vet. App. 509, 513 (1998).  
For instance, one Internet article posits that the inability 
of the body to use insulin may lead to the retention of 
sodium, a contributor to high blood pressure.  The Veteran 
highlighted this portion of the article to invite the Board's 
attention, and although some association between high blood 
pressure and diabetes is discussed, there is no specificity 
that is applicable in this Veteran's case.  Furthermore, 
uncertain terminology such as "may" and "contributor" do 
not define a definitive medical relationship in this 
instance.  

The Board must also note that a layperson is generally 
incapable of opining on matters requiring specialized medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  
Therefore, assertions put forth by the Veteran and his 
accredited service representative regarding the potential 
medical relationship between hypertension and diabetes are 
not found to be competent or probative as there is no 
indication that these individuals possess specialized medical 
training or knowledge sufficient to render such an opinion 
involving medical etiology, aggravation, or causation.  See 
Espiritu supra.

Instead, the sole competent medical opinion of record is 
against the Veteran's claim.  Independent medical opinion 
supra.  The Board has considered the applicability of the 
benefit of the doubt doctrine in this case.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  However, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for hypertension.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  


ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


